Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9, 12, 15-17, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Whitehurst et al. (5,401,393) or WO 2017/178593 A2 in view of WO 2016/191259 A1.
Whitehurst et al. ‘393 teach a system for removing mercury from a hydrocarbon stream, comprising a source of the hydrocarbon stream with a bed of Amberlite XAD-4 beads (see col. 1, lines 10-16, col. 4, line 48 to col. 5, line 6, which is a porous, non-ionic crosslinked polystyrene resin having a pore volume of 0.98 mL/g, an average pore size of 10 nm, and a surface area of 750 m2/g (see Table 1 on page 14 of the instant specification).  Regarding the “degraded component” of the claims, mercury can be broadly considered to be a degradation byproduct of a precursor material such as methyl mercury or mercury chloride.
WO ‘593 teaches a process for removing aromatic compounds from a hydrocarbon fluid, comprising contacting the source of hydrocarbon fluid with a bed of porous, cross-linked polystyrene that has a surface area of 400-1500 m2/g, a mean pore size of 2-20 nm, and a pore volume of 0.01-5 cm3/g.  The aromatic compounds are polar and in the form of soot and sludge which is a degradation product in the hydrocarbon, and the porous polystyrene is non-ionic and free of both a cationic and an anionic functionality (see page 1, line 10 to page 2, line 21, examples, Table 3).
The instant claims differ from the disclosures of Whitehurst et al. ‘393 and WO ‘593 in that the filter media is used in two filter sections that are alternately regenerated using a valve with a regenerant, and that the media are present in a preferred amount.  WO ‘259 discloses a continuous hydrocarbon fluid purifier using parallel beds (20,40) that are alternately used for a purification phase and a regeneration phase by switching valves (7,9,13,15,17,5) to direct a regeneration gas through the beds when the feed flow is stopped (see figure 1, page 7, line 11 to page 8, line 7).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of any one of Whitehurst et al. ‘393 or WO ‘593 by using the parallel bed arrangement of WO ‘259 in order to provide a continuous process that allows regeneration of a bed for reuse without interrupting purification of a contaminated feed source.  Regarding the amount of media used in each bed, this is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art to ensure that there is sufficient media to remove a desired amount of contaminant from a fluid source.
Claim(s) 10, 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Whitehurst et al. ‘393 or WO ‘593 in view WO ‘259 as applied to claim 6 above, and further in view of Jain et al. (5,906,675).
Any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO ‘259 discloses all of the limitations of the claims except that there is a third filter section with a third porous medium, and that the media have an upstream particulate filter.  Jain et al. ‘675 disclose a continuous fluid treatment system including three parallel beds for alternately purifying a contaminated feed, and support screens upstream of the beds (see abstract, figure 1, col. 6, lines 4-11, 33-52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of the primary references by using a three-bed arrangement in order to provide more purification capacity or longer regeneration times by having an additional bed that can be on-line, and to use an upstream support screen for preventing particulate filter material from escaping the bed and which is also capable of blocking external particles from entering.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO ‘259 as applied to claim 6 above, and further in view of Kelly (5,980,612).
Any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO ‘259 discloses all of the limitations of the claim except that the filter material is removed for regeneration at a second location and then replaced at the first location.  Kelly ‘612 discloses a fluid purification method comprising removing a filter material to be regenerated at a remote location using heating, vacuum, and purging with a fluid flow, followed by returning the material to the original location (see abstract, col. 7, line 13 to col. 8, line 43).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of the primary references by using the remote regeneration method of Kelly ‘612 in order to provide a central regeneration facility that is capable of more completely regenerating filter material and that can also be sized to process a large number of filters from different locations.
Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.  Regarding amended claims 6 and 23, applicant argues that the prior art of record fails to disclose an arrangement where regeneration occurs in one of the filters while another filter is used to process the hydrocarbon stream (adsorption).  Applicant points to steps (i) and (ii) in lines 13-30 on page 3 of WO ‘259 that disclose that purification is stopped to clean the filters.  The examiner acknowledges this point, however it is noted that this section refers to the operation of a single adsorbent bed of two parallel beds in the prior device.  In WO ‘259, two parallel beds (20,40) are used in a swing-type operation wherein one bed is being regenerated with a regenerant gas while the other bed is used to purify the feed gas (see page 6, line 11 to page 7, line 29).  
The previous anticipation and indefiniteness rejections have been overcome and are withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl